              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:21-cv-00024-MR-WCM


CHRISTOPHER RUPPE and           )
WILLIAM TONEY, on behalf of     )
themselves and those similarly  )
situated,                       )
                                )
                   Plaintiffs,  )
                                )                        ORDER
     vs.                        )
                                )
CARPENTER DESIGN, INC.,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion for

Approval of Settlement Agreement and Entry of a Consent Order Dismissing

Action with Prejudice. [Doc. 15].

      On January 27, 2021, the Plaintiffs filed a Collective Action against the

Defendant alleging violations of the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (the “FLSA”). [Doc. 1]. However, while styled as a class action,

no individual elected to opt-into the action and no class certification motion

was filed. [Doc. 16 at 2]. On June 22, 2021, the parties filed the present
motion seeking approval of a settlement agreement1 and entry of an order

dismissing this matter with prejudice. [Docs. 15, 15-1, 15-2].

      The FLSA’s provisions are mandatory and are generally not subject to

bargaining, waiver, or modification by contract or settlement. See Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945). One recognized exception

to this general rule is that a district court may approve a settlement between

an employer and an employee who has brought a private action for unpaid

wages pursuant to § 216(b), provided that the settlement reflects a

“reasonable compromise of disputed issues” rather than “a mere waiver of

statutory rights brought about by an employer’s overreaching.” Saman v.

LBDP, Inc., No. CIV.A. DKC 12-1083, 2013 WL 2949047, at *2 (D. Md. June

13, 2013) (quoting Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,

1354 (11th Cir. 1982)). When determining if an FLSA settlement warrants

approval, courts generally consider “(1) whether there are FLSA issues

actually in dispute, (2) the fairness and reasonableness of the settlement in

light of the relevant factors from Rule 23, and (3) the reasonableness of the

attorneys’ fees.” Duprey v. Scotts Co. LLC, 30 F. Supp. 3d 404, 407–08 (D.




1 While labeled as “Confidential,” the Settlement Agreement is filed on the public docket
in accordance with the presumption of public access as applied to FLSA settlement
agreements. See Humble v. Harrah's NC Casino Co., LLC, No. 1:17-CV-00262-MR-
WCM, 2020 WL 2041344 (W.D.N.C. Apr. 27, 2020).
                                           2
Md. 2014).

      Here, the Settlement Agreement allocates a total amount of $3,750

towards Plaintiffs’ attorneys’ fees and costs. [Doc. 15-1 at 2-3, 11]. Plaintiffs’

counsel,   however,     fails   to   submit       any       evidence   supporting   the

reasonableness of the attorneys’ fees and costs as allocated in the

Settlement Agreement. While the total amount of attorneys’ fees and costs

may indeed be reasonable, the Court cannot make such a determination in

the absence of appropriately supporting evidence. As such, the Court cannot

approve the settlement on the present record. Accordingly, the Plaintiffs’

counsel shall have fourteen (14) days from the date of this Order to submit

evidence supporting the reasonableness of the attorneys’ fees and costs as

allocated in the Settlement Agreement.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiffs’ counsel shall submit evidence supporting

the reasonableness of the attorneys’ fees and costs as allocated in the

Settlement Agreement.

      IT IS SO ORDERED.              Signed: July 9, 2021




                                           3
